Matter of Don F. v Diamond F. (2014 NY Slip Op 04925)
Matter of Matter of Don F. v Diamond F.
2014 NY Slip Op 04925
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
MARK C. DILLON
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-02537
 (Docket Nos. V-25397-12, V-25398-12)

[*1]In the Matter of Don F. (Anonymous), petitioner- respondent, 
vDiamond F. (Anonymous), appellant, Administration for Children's Services, respondent-respondent. (Proceeding No. 1) 2013-02650 In the Matter of Xavier G. (Anonymous). Administration for Children's Services, petitioner- respondent; Diamond F. (Anonymous), appellant, Don F. (Anonymous), respondent-respondent. (Proceeding No. 2) In the Matter of Mya F. (Anonymous). Administration for Children's Services, petitioner- respondent; Diamond F. (Anonymous), appellant, Don F. (Anonymous), respondent-respondent. (Proceeding No. 3) (Docket Nos. N-13037-11, N-13038-11) Christina Brandt-Young, New York, N.Y., for appellant.
John J. Marotta, Douglaston, N.Y., for petitioner-respondent in Proceeding No. 1 and respondent-respondent in Proceeding Nos. 2 and 3.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Edward F.X. Hart and Tahirih M. Sadrieh of counsel), for respondent-respondent in Proceeding No. 1 and petitioner-respondent in Proceeding Nos. 2 and 3.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), attorney for the children.
DECISION & ORDER
In related proceedings pursuant to Family Court Act articles 6 and 10, the mother appeals from two orders of the Family Court, Queens County (McGowan, J.), both dated February 21, 2013, which, after a hearing, denied those branches of her motion which were, in effect, for leave to reargue and renew her application for a hearing on the issue of custody, which was, in effect, [*2]denied in an order of the same court dated January 11, 2013.
ORDERED that the appeals from so much of the orders dated February 21, 2013, as denied that branch of the mother's motion which was for leave to reargue are dismissed, without costs or disbursements, as no appeal lies from an order denying leave to reargue; and it is further,
ORDERED that the orders dated February 21, 2013, are affirmed insofar as reviewed, without costs or disbursements.
The Family Court properly denied that branch of the mother's motion which was, in effect, for leave to renew her application for a hearing on the issue of custody, since the additional facts she submitted in support of that branch of her motion were known to her at the time she originally made her application and she failed to demonstrate a reasonable justification for her failure to present them at that time (see CPLR 2221[e][2]; Matter of Bianco v Bruce-Ross, 107 AD3d 886, 887; Matter of Catherine V.D. [Rachel G.], 100 AD3d 992, 993).
The mother's arguments regarding the final order of custody of the Family Court dated January 11, 2013, are not properly before this Court, as she did not appeal from that order (see Matter of Zubizarreta v Hemminger, 107 AD3d 909, 910; Matter of Idhailia P. [Philip S.P.], 95 AD3d 1333, 1335).
SKELOS, J.P., DILLON, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court